                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


DAVID HOPKINS PLEMONS,                           )
                                                 )
       Plaintiff,                                )
                                                 )     NO. 3:18-cv-00845
v.                                               )
                                                 )     JUDGE CAMPBELL
                                                 )     MAGISTRATE JUDGE FRENSLEY
WARDEN WASHBURN, et al.,                         )
                                                 )
       Defendants.                               )

                                             ORDER

       Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

33), recommending the Court deny Defendant Brun’s Motion to Dismiss (Doc. No. 27). In

considering the Motion, the Magistrate Judge rejected Defendant’s argument that Plaintiff’s

Complaint and its attachments establish Plaintiff’s grievance as untimely, and therefore, Plaintiff’s

claim should be dismissed for failure to exhaust administrative remedies. The Magistrate Judge

explained that the Complaint alleged timely filing of a grievance, and in considering a motion to

dismiss under Fed. R. Civ. P. 12, the allegations of the Complaint are to be accepted as true.

       In his Objection (Doc. No. 36) to the Report, Defendant Brun argues that the copy of the

grievance attached to the Complaint establishes Plaintiff’s failure to timely exhaust administrative

remedies. It is not clear from the allegations of the Complaint, however, that the attachment cited

by Defendant (Doc. No. 1, at p. 12 of 20) was the first or only grievance related to the episode in

question. Thus, the factual finding Defendant seeks to have the Court make is not evident from the

Complaint and its attachments, and therefore, dismissal under Rule 12 is unwarranted. See, e.g.,
Seaton v. TripAdvisor LLC, 728 F.3d 592 (6th Cir. 2013); Bassett v. Nat’l Collegiate Athletic Ass’n,

528 F.3d 426, 430 (6th Cir. 2008). Having fully considered Defendant’s objection, the Court

concludes it is without merit, and the Report and Recommendation should be adopted and

approved. Accordingly, Defendant Brun’s Motion to Dismiss (Doc. No. 27) is DENIED.

       It is so ORDERED.


                                                     _______________________________
                                                     WILLIAM L. CAMPBELL, JR.
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
